Order entered July 12, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01411-CV

                                   SIMEON COKER, Appellant

                                                V.

                   COMMISSION FOR LAWYER DISCIPLINE, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-15478

                                            ORDER
       Before the Court is appellant’s July 9, 2019 unopposed motion for a forty-four day

extension of time to file his brief. Appellant explains the extension is necessary because he will

be traveling out of the country for the burial of a family member.

       We GRANT the motion and ORDER the brief be filed no later than August 31, 2019.

Because appellant’s brief was first due May 17, 2019 and he has previously been granted an

extension of sixty-two days, we caution that further extensions will be disfavored and the appeal

may be dismissed without further notice should the brief not be filed by August 31st. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b),(c).

                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE